NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          JUL 6 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL A. BRUZZONE,                            No. 22-15157

                Plaintiff-Appellant,            D.C. No. 3:22-mc-80001-WHA

 v.
                                                MEMORANDUM*
INTEL CORPORATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                             Submitted June 15, 2022**

      Before:     SILVERMAN, WATFORD, and FORREST, Circuit Judges.

       Michael A. Bruzzone appeals pro se from the district court’s order

dismissing his qui tam action under a prefiling vexatious litigant order. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. In re

Fillbach, 223 F.3d 1089, 1090-91 (9th Cir. 2000). We affirm.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by rejecting Bruzzone’s

proposed filing and dismissing his action because the filing was within the scope of

the district court’s prefiling vexatious litigant order. See Weissman v. Quail Lodge,

Inc., 179 F.3d 1194, 1197 (9th Cir. 1999) (“District courts have the inherent power

to file restrictive pre-filing orders against vexatious litigants with abusive and

lengthy histories of litigation. Such pre-filing orders may enjoin the litigant from

filing further actions or papers unless he or she first meets certain requirements,

such as obtaining leave of the court . . . .” (internal citation omitted)).

      We reject as without merit Bruzzone’s contention that the district judge

should have recused himself from this action.

      AFFIRMED.




                                            2                                    22-15157